PER CURIAM.
Ronnie Maurice Neal petitions this court for a belated appeal of a February 2000 order denying his motion for postconviction relief, alleging that despite the assurances of an inmate law clerk that a timely *1174notice of appeal would be filed, no appeal was initiated. Neal’s petition to this court was filed in July 2002, and is thus untimely pursuant to Florida Rule of Appellate Procedure 9.141(c)(4)(A). More to the point, however, the court’s records reflect that a timely appeal of the trial court’s February 2000 order was initiated, and that order was affirmed without comment in August 2000. See Neal v. State, 768 So.2d 1075 (Fla. 1st DCA 2000). Accordingly, we deny the petition for belated appeal.
WEBSTER, VAN NORTWICK and PADOVANO, JJ., concur.